Citation Nr: 1121987	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for migraines.

2.  Entitlement to an increased rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable rating for right ear hearing loss.  

4.  Entitlement to an increased rating in excess of 30 percent for an adjustment disorder with depressed mood. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in November 2010; a transcript of which is of record. 

The issue of entitlement to an increased rating for an adjustment disorder with depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence as to the severity of the Veteran's migraine headaches is in approximate balance indicating that they have been manifested by prostrating attacks of  headaches two to four times per month associated with sharp pain, sensitivity to light and sound, and nausea, and productive of severe economic inadaptability.  

2.  The Veteran's gastrointestinal symptomatology is not productive of considerable impairment of health, does not involve chronic gastritis with multiple small eroded or ulcerated areas, and does not show severe symptoms with more or less constant abdominal distress.

3.  The Veteran's hearing loss disability is manifested by an average decibel loss of 40 in the right ear, with a speech recognition score of 96 percent.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for migraine headaches are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7346, 7307, 7319 (2010).

3.  The criteria for an increased compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in March 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the VA outpatient treatment records.  Additionally, the Veteran was afforded VA examinations in April 2009, May 2009, and June 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Migraine headaches

The Veteran was granted service connection for migraine headaches in a July 2006 rating decision, and assigned a disability evaluation of 30 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran filed a claim for an increased rating in March 2009.  The Veteran contends the current disability rating does not accurately reflect the severity of his migraine headache disorder.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board grants the claim and assigns a 50 percent disability evaluation. 

Migraine headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months. A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Assignment of a 50 percent disability evaluation is the maximum schedular rating allowed under Diagnostic Code 8100.

The Veteran underwent a VA examination in June 2009.  The Veteran reported experiencing headaches once per week, with sharp constant pain.  They manifest with nausea, and sensitivity to light and sound.  The Veteran reported missing work approximately once per month due to his headaches.  He denied dizzy spells, vertigo, weakness, or paralysis.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in November 2010.  The Veteran testified that he experiences headaches two to three times per month, lasting four to five hours each time.  He specified that some weeks he experiences migraines once or twice per week, but during other weeks he has none.  They manifest with sharp pain, photosensitivity, and nausea.  The Veteran denied hospitalization for his headaches and stated that he treats his headaches with medication; however, the medication brings his pain from a maximum ten out of ten to a level seven.    

The Veteran also testified that his headaches could be triggered by stress and that he left his previous employment at the Department of Corrections due to stress.  The Veteran denied leaving his employment due to his migraines.  

The competent evidence of record shows that the Veteran has consistently complained of migraine headaches with sharp pain, nausea, and photosensitivity.  These headaches occur two to four times per month.   Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Veteran is competent to testify as to the frequency and severity of his migraine headaches.  The Board finds the Veteran's testimony to be credible.  Therefore, the Board finds that the manifestations of the Veteran's service-connected migraine headaches meet or more nearly approximate the criteria for a 50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100. Accordingly, the appeal for an increased rating for migraine headaches is granted.  This is the maximum rating allowed under the Schedule.  

GERD

The Veteran was granted service connection for GERD by rating decision in July 2006, which assigned a 10 percent rating under Diagnostic Code 7399-7346.  The Veteran filed a claim for an increased rating in March 2009, stating that his disorder is more severe than the current rating reflects.  Because this disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claim, the claim will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110-4.113 (2010).  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010).

Under DC 7346, for hiatal hernia, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.

The Veteran underwent a VA examination in April 2009.  He reported that his GERD was cured for a period following a fundoplasty in 2000.  During the prior 18 to 24 months, the Veteran began having water brash and pyrosis, but was unable to vomit or belch due to the fundoplasty.  The Veteran also reported a weight gain of 75 pounds since 2000.  

At the November 2010 Board hearing, the Veteran testified that he has constant acid reflux.  He treats with medication that minimizes the symptoms.  The Veteran denied vomiting, weight loss, anemia, and muscular pain associated with his GERD.  

As the medical evidence does not show persistently recurrent epigastric distress with dysphagia, meaning difficulty swallowing, pyrosis, meaning a burning sensation, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, and no recent evidence of chronic gastritis with multiple small eroded or ulcerated areas, a rating in excess of 10 percent is not warranted under either Diagnostic Code 7346.

The Veteran's primary problem appears to be reflux, for which he is assigned a 10 percent rating.  The medical evidence does not show severe symptoms with more or less constant abdominal distress.  The Veteran has not lost weight due to his GERD, and he has not had anemia or malnutrition.  Additionally, because the Veteran's gastrointestinal disability primarily involves GERD, the Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's gastrointestinal disability, including adhesions of the peritoneum (Diagnostic Code 7301), ulcer disease (Diagnostic Codes 7304-7306), gastritis (Diagnostic Code 7307),  postgastrectomy syndromes (Diagnostic Code 7308), colitis (Diagnostic Code 7323), or diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. § 4.114 (2010); see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau, 492 F. 3d at 1372; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F.3d 1372 ( (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his gastrointestinal symptoms, which have included heartburn, pain, and reflux.  His complaints are credible.  The Veteran's complaints have been considered; however, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under the applicable rating codes discussed above.   Therefore, the Veteran's claim for a rating in excess of 10 percent is denied.  

Hearing loss

The Veteran contends the current noncompensable evaluation does not accurately reflect the severity of his right ear hearing loss.  Because the preponderance of the evidence is against the claim, in particular with due application of the Schedule, the appeal will be denied.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VI Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of discrimination Puretone Threshold Average

0- 41
42- 49
50- 57
58- 65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

The findings for each ear from Table VI, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

Table VII Percentage evaluation for hearing impairment (diagnostic code 6100)
XI
100*










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's claim for an increased evaluation consists of treatment records and an April 2009 VA examination report.

The Veteran underwent a VA audio examination in April 2009.  The results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
20
25
45
70

The average pure tone thresholds were 40 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

Applying the Veteran's findings to Table VI results in a numeric designation of I in the right ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation I in the right ear requires the assignment of noncompensable evaluation under Diagnostic Code 6100.

Although the Veteran asserts that his hearing loss is significant and that it has progressively worsened, the Court has noted that the assignment of schedular disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  In this case, the numeric designations produce a noncompensable disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  

With mechanical application of the schedule, clinical evidence prepared by a competent medical professional is more probative than the Veteran's lay testimony.  Jandreau, 492 F.3d 1372.  The Veteran is certainly competent to report symptoms of hearing loss, as he did at the November 2010 Board hearing.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Accordingly, the noncompensable rating presently assigned accurately reflects the degree of the Veteran's hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

The criteria for a compensable evaluation have not been met.  Therefore, the claim for a compensable evaluation for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Extraschedular

As a final point, the Board finds that there is no showing that the Veteran's headaches, GERD, or hearing loss reflect so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  The condition is not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 50 percent for migraine headaches is granted.

A rating in excess of 10 percent for GERD is denied.

A compensable rating for right ear hearing loss is denied.  


REMAND

At the November 2010 hearing, the Veteran testified that he was working with a VA Vocational Rehabilitation counselor in preparation for returning to school.  These records have not been associated with the file.  The Board finds that these records are relevant as to his claim for an increased rating for an adjustment disorder with depressed mood and must be reviewed prior to adjudicating the Veteran's claim for an increased rating for depression.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment, records of which are not associated with the claims file. The records requested must include the Veteran's VA vocational rehabilitation folder.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then seek to obtain the identified relevant medical treatment records and associate them and his vocational rehabilitation folder with the claims file.

2. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim for an increased rating for an adjustment disorder with depressed mood.  If any of the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


